     8:18-cv-00452-RFR Doc # 42 Filed: 08/16/21 Page 1 of 2 - Page ID # 716




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

HEATHER MILLARD,

                       Plaintiff,                                8:18CV452

           v.
                                                                   ORDER
KILOLO KIJAKAZI, Acting
Commissioner of Social Security, 1

                       Defendant.


       This matter is before the Court on the parties’ joint stipulation for attorney fees
(Filing No. 41) under the Equal Access to Justice Act (“EAJA”), which authorizes an
award of reasonable attorney fees and other expenses in certain civil actions brought
“against the United States.” See 28 U.S.C. § 2412(d)(1)(A). The parties agree the Court
should award plaintiff Heather Millard (“Millard”) attorney fees in the amount of $3,000
as compensation for all legal services his counsel rendered in this case.

       The parties explain their stipulation is a compromise settlement of Millard’s request
for attorney fees and other expenses. In accordance with Astrue v. Ratliff, 560 U.S. 586,
589-90 (2010), the parties acknowledge the EAJA attorney-fee award is payable directly
to Millard and subject to offset to satisfy any pre-existing debt he may owe to the United
States. Millard, through counsel, requests that payment be mailed to Millard’s counsel for
further distribution per the stipulation.




       Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9,
       1

2021, and is “automatically substituted as a party” pursuant to Federal Rule of Civil
Procedure 25(d). See also 42 U.S.C. § 405(g) (survival of action).
     8:18-cv-00452-RFR Doc # 42 Filed: 08/16/21 Page 2 of 2 - Page ID # 717




      After careful review, the Court finds the parties’ joint stipulation should be
approved. The compromise fee award satisfies the EAJA’s statutory requirements, see 28
U.S.C. § 2412(d)(1)(A), and is reasonable under the circumstances of this case. Therefore,

      IT IS ORDERED:

      1.     The parties’ joint stipulation for attorney fees under the Equal Access to
             Justice Act (Filing No. 41) is approved.
      2.     Plaintiff Heather Millard is awarded attorney fees in the amount of $3,000,
             subject to any administrative offset required to satisfy any pre-existing debt
             she may owe to the United States.
      3.     The Social Security Administration shall make the fee award payable to
             Millard and deliver the payment to Kappelman Law Firm at its address of
             record.
      4.     A separate judgment will issue.

      Dated this 16th day of August 2021.

                                                BY THE COURT:



                                                Robert F. Rossiter, Jr.
                                                Chief United States District Judge




                                            2
